DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The central column is described in the specification as relatively stationery and not fixed. Claims 5 and 13 originally claimed the central column as fixed but the specification needs modification in order to support the claims. Appropriate correction is required.

Claim Objections
Claims 2, 3, 6-8, 10, and 14 -16, and 18 were previously objected to. Applicant has successfully addressed these issues in the amendments filed on 06/01/2022. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claims 9-11 and 17-19 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendments filed on 06/01/2022. Accordingly, the rejection to the claims has been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 12, 13, and 20 is/are rejected under 35 U.S.C. 102(1) as being anticipated by US 20180209185 to Long et al. (Long).
Regarding claim 1, Long discloses:
An accessory latch comprising (fig 1): a rotary handle (14a); a fixed central column (12b) rotatably connected to the rotary handle (fig 2); and a latch state indication window defined by the rotary handle (38a/b), wherein the latch state indication window provides visibility to a first color- coded indicator disposed at a first fixed position (position of 38a on 38) on the fixed central column (38a is on 12b via 38) when the rotary handle is in a latched orientation (38a) and a second color-coded indicator disposed at a second fixed position (position of 38b on 38) on the fixed central column (38b is on 12b via 38) when the rotary handle is in an unlatched orientation (38b; see paragraph 0041).
Regarding claim 5, Long discloses:
An aircraft accessory panel comprising (100): at least one accessory latch comprising (fig 1): a rotary handle (14a); a fixed central column (12b) rotatably connected to the rotary handle; a latch hook (20a/b/c/d, 24) disposed on the rotary handle (fig 4a); and a latch state indication window defined by the rotary handle (38a/b), wherein the latch state indication window provides visibility to a first color- coded indicator disposed at a first fixed position (position of 38a on 38) on the fixed central column (38a is on 12b via 38) when the rotary handle is in a latched orientation (38a) and a second color-coded indicator disposed at a second fixed position (position of 38b on 38) on the fixed central column (38b is on 12b via 38) when the rotary handle is in an unlatched orientation (38b; see paragraph 0041).
Regarding claim 12, Long discloses:
The aircraft accessory panel of Claim 5, wherein the at least one accessory latch comprises a first accessory latch (32) disposed proximal to a floor surface (floor surface seen in fig 7) and a second accessory latch (16) disposed distal to the floor surface (see fig 6. 16 is distal to the floor surface as compared to 32 which is closer to the floor surface).
Regarding claim 13, Long discloses:
An aircraft (paragraph 0003) comprising: a first aircraft accessory panel (left panel of 100, fig 7) comprising: at least one accessory latch (fig 1) comprising: a rotary handle (14a); a fixed central column (12a) rotatably connected to the rotary handle; a latch hook (20a/b/c/d, 24) disposed on the rotary handle (fig 4a); and a latch state indication window defined by the rotary handle (38a/b); and a second aircraft accessory panel (right panel of 100, fig 7) comprising an accessory latch catch (the area wherein the latch from the 1st panel enters the 2nd panel to prevent the door from opening), wherein: the first aircraft accessory panel is connected to the second aircraft accessory panel via a hinge (see paragraph 0046) distal to the at least one accessory latch (see fig 7); the first aircraft accessory panel and second aircraft accessory panel forming a load bearing structure when in a latched orientation (in latched orientation, the door doesn’t open and resists a load of a person trying to open the door); and the latch state indication window provides visibility to a first color-coded indicator disposed at a first fixed position (position of 38a on 38) on the fixed central column (38a is on 12b via 38) when the rotary handle is in a latched orientation (38a) and a second color-coded indicator disposed at a second fixed position (position of 38b on 38) on the fixed central column (38b is on 12b via 38) when the rotary handle is in an unlatched orientation (38b; see paragraph 0041).
Claim 20 is rejected as applied to claim 12 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6-8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180209185 to Long et al. (Long), and further in view of US 20080238109 to Huang.
Regarding claim 2, Long does not explicitly disclose:
The accessory latch of Claim 1, further comprising: at least two detents disposed on a fixed central column; one or more detent posts disposed on the rotary handle, at least one of the one or more detent posts configured to engage a first detent of the at least two detents when the rotary handle is in the latched orientation, and a second detent of the at least two detents when the rotary handle is in the unlatched orientation.

However, Huang discloses at least two detents (14; see fig 8) disposed on a fixed central column (4); one or more detent posts disposed on the rotary handle (edges of 32 on rotary handle 3), at least one of the one or more detent posts configured to engage a first detent of the one or more detents when the rotary handle is in the latched orientation, and a second detent of the one or more detents when the rotary handle is in the unlatched orientation (see figs 4, 8; detent posts engage detents in both the latched and unlatched orientation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Huang into Long at least because doing so provides a more secure lock of the apparatus increasing security and safety (see paragraph 0009 lines 19-23).


Regarding claim 3, Long (in view of Huang) discloses:
The accessory latch of Claim 1, further comprising: a latch housing (1,5; Huang) that defines a latch hook recess (recess in the housing through which 3 rotates; Huang); and a latch hook (30; Huang) disposed on the rotary handle, wherein: the latch hook recess comprises a channel (the arc shape that 30 makes when moving between the latched and unlatched orientations) defining an unlatched terminus of the latch hook (when 30 is vertical as seen in fig 2) and a latched terminus of the latch hook (when 30 engages the catch as seen in fig 4); the latch hook is configured to engage a catch (see fig 4; Huang) when the rotary handle is in the latched orientation.
Regarding claim 4, Long (in view of Huang) discloses:
The accessory latch of Claim 3, wherein the latch housing contains all of the components for the accessory latch such that the latch housing comprises a single component installable in an accessory panel (fig 7; Long).
Claims 6 and 14 are rejected as applied to claim 2 above.
Claims 7 and 15 are rejected as applied to claim 3 above.
Claims 8 and 16 are rejected as applied to claim 4 above.

Claims 9-11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180209185 to Long et al. (Long), and further in view of US 20190031348 to Bajorat et al (Bajorat).
Regarding claim 9, Long discloses the aircraft accessory panel of Claim 5, wherein the at least one accessory latch is disposed to protrude from an interior surface of the accessory panel (fig 7, the accessory latch protrudes for the user to actuate the latch).

Long does not disclose: such protrusion defined by the width of a corresponding cart. However, Bajorat teaches that it is well known in the art for the use of a protrusion of an accessory latch (56) and a corresponding cart (4). Although neither Bajorat nor Long teach the protrusion to be defined by the width of a corresponding cart, it would have been obvious to a person of ordinary skill in the art to alter the depth of the protrusion so that it could have many values usable in a variety of applications, including a width of a corresponding cart.
Regarding claim 10, Long (in view of Bajorat) discloses:
The aircraft accessory panel of Claim 9, further comprising one or more bumpers (62; Bajorat) disposed on the interior surface of the aircraft accessory panel (fig 6a; Bajorat), to prevent a cart from bumping the at least one accessory latch. It would have been obvious to a person of ordinary skill in the art to combine the teachings of Bajorat into Long at least because doing so provides a clearance to prevent any unwanted damage to the accessory latch.

However, Long (in view of Bajorat) doesn’t explicitly disclose: the bumpers protruding by at least as much as the at least one accessory latch. It would have been obvious to a person of ordinary skill in the art to alter the depth of the protrusion of the bumpers so that it could have many values usable in a variety of applications, including a width of the accessory latch.
Regarding claim 11, Long (in view of Bajorat) discloses:
The aircraft accessory panel of Claim 9, further comprising one or more panel alignment plates (the area between bumper 62 and 68 as seen in fig 6a; Bajorat) disposed on the interior surface of the aircraft accessory panel.
Claim 17 is rejected as applied to claim 9 above.
Claim 18 is rejected as applied to claim 10 above.
Claim 19 is rejected as applied to claim 11 above.
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that “There does not appear to be any feature of Long that may be characterized as a “fixed central column””, Examiner respectfully disagrees. Long teaches (12b) which is a fixed central column as shown in figures 1-3. Regarding Applicant’s argument that “the color indicators of Long are not disposed at fixed positions. The latch of Long discloses a fixed window defined by the latch housing to show a moving indicator”, Applicant respectfully disagrees. The color indicators 38a/b of Long have a fixed position with respect to 38, as seen in fig 3. Even though the rotary handle 14a rotates the color indicators, their position relative to 38 is fixed, and 38 is on the fixed central column. Rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675